DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, it is unclear how the components comprise a convex and concave part.  The examiner will examine as best understood, with the claim meant to describe a tongue portion and a groove portion.  Appropriate correction is required.
Claim 10 rejected under 35 USC 112 as being dependent on a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al., U.S. Patent Application Publication 2014/0295164.
Regarding claim 1, Parker discloses a structural element comprising: a support wood material part for supporting load (14); an inner inflammable wood material part attached to a periphery of the support wood material part (16); and an outer inflammable wood material part attached to a periphery of the inner inflammable wood material part (12), wherein the inner inflammable wood material part and the outer inflammable wood material part both contain therein an inflammable agent (18), but does not specifically disclose an amount of the inflammable agent contained in the inner inflammable wood material part is smaller than an amount of the inflammable agent contained in the outer inflammable wood material part.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that, according to the load design needs of the structure to be constructed, if a web smaller in cross section than the required flanges is required than the amount of the agent on the web (inner part) would be smaller than that of the flange 12 (outer part).
Regarding claim 2, Parker discloses a structural element, but does not specifically disclose wherein a content of the inflammable agent in the inner inflammable wood material part is equal to or larger than 50 kg/m3 and smaller than 200 kg/m3, and a content of the inflammable agent in the outer inflammable wood material part is equal to or larger than 200 kg/m3.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce the wood components having amounts of the agents within the given range to meet any code In re Aller, 105 USPQ 233  
Regarding claim 3, Parker discloses a structural element wherein the inner inflammable wood material part and the outer inflammable wood material part are both formed by mutually coupling a plurality of laminated block materials containing therein the inflammable agent (wood and the agent).  
Regarding claim 4, Parker discloses a structural element wherein the laminated block materials each have a convex part or a concave part, and the convex part of one said laminated block material fits in the concave part of another said laminated block material (tongue or groove as in the present invention, see Fig. 1 for example).  
Regarding claim 5, Parker discloses a structural element wherein the laminated block materials are each formed by mutually laminating a plurality of plate-shaped wood materials (see the figures).  
Regarding claim 9, Parker discloses a structural element for use as a pillar or beam (it is capable of being used horizontally or vertically).  The phrase “for use as” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 10, Parker discloses a structural element wherein the laminated block materials are each formed by mutually laminating a plurality of plate-shaped wood materials (see Fig. 2, generally).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al., U.S. Patent Application Publication 2014/0295164 in view of Baroux, U.S. Patent Application Publication 2016/1243789.
Regarding claim 6, Parker discloses a structural element, but does not disclose wherein the inflammable agent is a boron-based inflammable agent.  Baroux teaches boron being used in a fire-retarding solution (paragraph 12).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize boron in the solution/agent where boron is a readily available material, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al., U.S. Patent Application Publication 2014/0295164 in view of Tremblay, U.S. Patent Application Publication 2017/0321218.
Regarding claim 7, Parker discloses a structural element, but does not specifically disclose wherein a sheet part made of a carbon fiber reinforced plastic is further provided between the support wood material part and the inner inflammable wood material part.  Tremblay teaches a carbon fiber layer utilized in a fire-retardant structural member.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a carbon fiber material layer because of its superior fire retardant properties, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 8, the prior art, as modified, discloses a structural member wherein the support wood material part has a shape of a polygonal prism (rectangle), the sheet part has a long shape (as the structural member is an elongate component), and the sheet part is laminated to each side surface of the support wood material part along a longitudinal direction of the side surface (as modified).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISELE D FORD whose telephone number is (571)270-7326.  The examiner can normally be reached on M-T,Th-F 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GISELE D. FORD
Examiner
Art Unit 3633



/GISELE D FORD/Examiner, Art Unit 3633